DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant First Office Action on the merits is in response to preliminarily amended claims filed on 9/1/2020.
Claims 40-78 are pending. Claims 40, 53 and 66 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020, 3/24/2021, 4/30/2021, 10/28/2021 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Internet Communication Policy Update
If Internet Communication (i.e. Email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 40-46, 48, 53-59, 61, 66-72 and 74 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dudda et al (US 2018/0332496).
Regarding claims 40, 53 and 66, Dudda discloses a computer-implemented method for transmission of a data packet, comprising:
determining a processing time for processing of a data packet (fig. 3 & par 94; in one example, MeBN 120A may determine a processing time for processing a packet data unit (PDU) sent at step 304 by using a feedback received at step 318, wherein the processing time may include sent-time and receive-time; also see par 79-82) in a plurality of data packets (par 92; e.g. PDCP PDUs) by at least one of the first and second base stations in a plurality of base stations (fig. 3; in the example, MeBN 120A and SeNB 120B);
determining, based on the determined processing time (fig. 4 & par 102-106; e.g. based on among others the feedback received from the SeNB 120B), a number of packet data units (fig. 4; par 107-113; e.g. amount of PDUs is determined by flow control; also see par 101, control dataflow method) for transferring between the first base station and the second base station (fig. 3 and fig. 4; e.g. the amount of PDUs 410C determined to be transferred from MeNB 102A to UE 100 via SeNB 120B); and
transmitting, using one or more transferred packet data unit, at least another data packet in the plurality of data packets by at least one of the first and second base stations (par 104; e.g. according to flow control, packets are transmitted from queue 404A of MeNB or queue 404B of SeNB respectively; also see par 16).
Dudda also discloses a system comprising a processor (par 192; e.g.  processor) and a computer program product comprising a non-transitory machine readable medium (par 195; e.g. memory) for preforming the method of claim 40.

Regarding claims 41, 54 and 67, Dudda discloses:
wherein the determining the processing time comprises
transmitting, by at least one of the first and second base stations, the data packet to a user equipment (fig. 3 & par 91; transmitting PDUs to UE 100 at step 312), the user equipment being communicatively coupled to at least one of the first base and second base stations (fig. 3; e.g. UE 100); and
receiving an acknowledgement of a successful transmission of the data packet from the user equipment (par 92; e.g. the UE 100, when having successfully received the PDCP PDUs will acknowledge 314).

Regarding claims 42, 55 and 68, Dudda discloses:
wherein the first and second base stations are communicatively coupled using an X2 communication interface (par 13; e.g. eNBs 120A and 120B may communicate to each other by means of an internode interface 135A which may be implemented as an LTE X2 interface).

Regarding claims 43, 56 and 69, Dudda discloses:
wherein at least one of the first base station and the second base station include at least one of the following: an evolved node B having a base band unit and a remote radio head, a virtual baseband unit, and a portion of an evolved node B (par 4; e.g. evolved Node B).

Regarding claims 44, 57 and 70, Dudda discloses:
wherein the first base station is a master base station and the second base station is a secondary base station (par 9; master and secondary eNodeB).


wherein the master base station includes a packet data convergence protocol functionality and controls flow of packet data convergence protocol data between the master base station and the secondary base station (par 10; e.g.  downlink data is split on the Packet Data Convergence Protocol (PDCP) layer in the MeNB).

Regarding claims 46, 59 and 72, Dudda discloses:
wherein the secondary base station includes a packet data convergence protocol functionality and controls flow of packet data convergence protocol data between the master base station and the secondary base station (par 16; SeNB 102B can receive PDCP PDUs forwarded from MeNB 120A).

Regarding claims 48, 61 and 74, Dudda discloses:
wherein the packet data units include packet data convergence protocol (PDCP) packet data units (PDUs) (par 16; SeNB 102B can receive PDCP PDUs forwarded from MeNB 120A; also par 91).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 47, 49-50, 60, 62-63, 73 and 75-76 are rejected under 35 U.S.C. 103 as being unpatentable over Dudda et al (US 2018/0332496) and Virtej et al (US 2018/0206173).
Regarding claims 47, 60 and 73, the reference discloses the subject matter in claim 44, 57 and 70, except:
wherein the master base station and the secondary base station include a packet data convergence protocol functionality, wherein each of the master base station and the secondary base station independently control flow of packet data convergence protocol data between the master base station and the secondary base station.
However, Virtej discloses:
In fig. 3 & par 94; i.e. independent PDCP layers on MeNB and SeNB.
 In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Virtej, par 93).

Regarding claims 49, 62 and 75, Dudda further discloses: 
wherein the determining the number of PDUs further comprises 
the user equipment being communicatively coupled to at least one of the first base station and the second base station (fig. 2);
determining a second time for the successful transmission of the data packet from the second base station to the user equipment (fig. 3 & par 93; e.g. identify 316 an internode interface delay; e.g. detecting a timestamp in an internode interface specific frame, and comparing this timestamp with a local synchronized timer of the SeNB 120B).
The reference does not disclose:
determining a first time for a successful transmission of the data packet from the first base station to a user equipment
comparing the first time and second time; and
determining, based on the comparing, the number of packet data units for transferring between the first base station and the second base station.
		However, Virtej discloses:
determining a first time for a successful transmission of the data packet from the first base station to a user equipment (fig. 7 & par 129; e.g. when a DL Data Delivery Status message (or ack message) arrives at the MeNB indicating that the PDCP PDU (or a PDCP PDU with higher sequence number) has been successfully delivered in sequence to the UE);
comparing the first time and second time (fig. 7 & par 114-124; comparing sojourn time or delay of T_SeNB and T_MeNB, wherein the delay time can be derived when a data packet has been successfully transmitted; also see par 131, par 179); and determining, based on the comparing, the number of packet data units for transferring between the first base station and the second base station (par 206; a number of packet data units (PDUs) received by the second base station from a first base station which have been sent by the second base station to a user equipment (UE); also see par 137).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Virtej with the electronic system of Dudda. One is motivated as such to one is motivated as such to decide which path is faster (Virtej, par 103).

Regarding claims 50, 63 and 76, Virtej further teaches what Sharma does not explicit disclose:
determining, based on the comparing, an updated packet data convergence protocol window (par 155-176; for example, update queuing delay; also see fig. 7 & par 129; i.e. comparison arrival times at a UE using sojourn times Ws and Wm observable in MeNB);
par 155; receive the updated information); and
processing the at least another data packet based on the updated packet data convergence protocol window (par 163-167; process new PDU according to the updated information).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Virtej with the electronic system of Dudda. One is motivated as such to one is motivated as such to decide which path is faster (Virtej, par 103).

Claims 64-65 and 77-78 are rejected under 35 U.S.C. 103 as being unpatentable over Dudda et al (US 2018/0332496) and Sharma et al (US 2017/0048912).
Regarding claims 64 and 77, the reference discloses the subject matter in claims 53 and 66, Dudda discloses:
allocating at least one resource block by at least one of the first base station and the second base station to process at least one assigned partition (par 101; e.g. the delay of the internode interface 135A, 135B can be used for adjusting buffer queuing time of the flow of PDCP PDUs destined for the UE 100 at the MeNB 120A and/or at the SeNB 120B; also par 119).
Dudda does not explicitly disclose:

partitioning the determined processing capability between the first base station and the second base station, and assigning at least one partition of the processing capability to the first base station and at least another partition of the processing capability to the second base station
However, Sharma discloses:
receiving processing capability of the user equipment, the processing capability being indicative of data packets capable of being processed by the user equipment (under BRI, see par 61; for example, sending acknowledgment by mobile phone, which indicates a particular resource block or a set of resource blocks of a radio frame when the data packet was received);
partitioning the determined processing capability between the first base station and the second base station, and assigning at least one partition of the processing capability to the first base station and at least another partition of the processing capability to the second base station (par 67, par 75 par 105; acknowledgement (Ack) includes information identifying the point in time (e.g. by identifying a particular resource block or a set of resource blocks of a radio frame), wherein the time is partitioned or split between MeNB or SeNB; see par 44-47, the MeNB or SeNB is able to work out the delay resulting from communicating a data packet using the split bearer, hence partitioning or splitting the data processing capability); and
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Sharma with the electronic system of Dudda. One is motivated as such to one is motivated as such determine capabilities of the base stations (Sharma, par 6).

Regarding claims 65 and 78, Sharma further discloses:
wherein the partitioning is determined based on a number of downlink shared channel transport block bits per transmission time interval and soft bits, and uplink shared channel transport block bits (par 85 & table 1; measurement is based on number of PDCP SDU during time period T; also table 2 throughput of PDCP SDU bits in downlink and in uplink)
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Sharma with the electronic system of Dudda. One is motivated as such to one is motivated as such determine capabilities (Sharma, par 6).

Allowable Subject Matter
Claim 51-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/YAOTANG WANG/Primary Examiner, Art Unit 3619